Title: To Benjamin Franklin from Louis-Guillaume Le Veillard, [after 17 April 1780]
From: Le Veillard, Louis-Guillaume
To: Franklin, Benjamin


samedy matin. [after April 17, 1780]
Mr. Le Veillard souhaite le bonjour a monsieur franklin et le prie de vouloir bien luy faire dire s’il peut le prendre en passant pour aller ensemble diner chéz mr. de Malesherbes, et si monsieur Jones y viendra aussi, mr. de Malesherbes ayant chargé monsieur franklin le petit fils de l’y engager. 
Addressed: A Monsieur / Monsieur franklin ministre plenipo- / tentiaire des etats unis / Passy
